            Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 1 of 34




KILPATRICK TOWNSEND & STOCKTON LLP
H. Forrest Flemming, III
1114 Avenue of the Americas
New York, New York 10036-7703
Telephone: (212) 775-8845
fflemming@kilpatricktownsend.com

Dennis L. Wilson (to be admitted pro hac vice)
1801 Century Park East, Suite 2300
Los Angeles, California 90067
Telephone: (310) 777-3740
DWilson@kilpatricktownsend.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPIKE CABLE NETWORKS INC.,

                                  Plaintiff,                21 Civ. _________

               v.                                           COMPLAINT
YELLOWSTONE MERCH and SAMSON
CHRISTOPHER,

                                Defendants.


       Plaintiff Spike Cable Networks Inc. states the following for its Complaint against

Defendants Yellowstone Merch and Samson Christopher.

                               SUMMARY OF THE ACTION

       1.      Plaintiff Spike Cable Networks Inc. (hereinafter the “Network”), known to

consumers as “Paramount Network,” brings this action to put a stop to Defendants’ use of the

Network’s intellectual property to deceive consumers into believing that Defendants’

merchandise is actually authorized or approved by the Network.

       2.      The Network is a well-known cable TV network home to famous series like LIP

SYNC BATTLE, INK MASTER, and BAR RESCUE.
            Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 2 of 34




       3.      One of the Network’s most popular series is the critically acclaimed drama

YELLOWSTONE, starring Kevin Costner, Kelly Reilly, Cole Hauser, Luke Grimes, and Wes

Bentley (the “Series”).




                                               2
            Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 3 of 34




       4.      YELLOWSTONE has been a tremendous success for the Network, with its

Season 1 premiere on June 20, 2018, drawing more than 4.8 million viewers—at the time, the

largest ever for the network—and its Season 3 premiere on June 21, 2020, drawing more than 7

million viewers.

       5.      The Network owns federal trademark registrations for the marks



                        and        and common law rights in the YELLOWSTONE word mark

(the “Yellowstone Marks”), as well as federal copyright registrations for every episode in the

Series (the “Works”).

       6.      On January 7, 2021, in a bad-faith attempt to capitalize on the success of the

Series and deceive its loyal fan base, Defendants registered the domain name

<YellowstoneMerch.com> (the “Yellowstone Merch Domain”) to host an e-commerce website

that sells “replica” products that Defendants claim are worn by characters in the Series, which

bear the Yellowstone Marks or are offered under the Series’ character names and the names of

the Series’ cast (the “Yellowstone Merch Website,” pictured below).

                                                3
Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 4 of 34




                              4
            Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 5 of 34




       7.      More specifically, Defendants displayed dozens of images and other copyrighted

materials from the Series on their website, together with the Series’ character names and the

names of the Series’ cast (as detailed in Paragraphs 25-27 below) to deceive consumers into

believing that Defendants are affiliated with, or authorized by, the Network and/or the Series,

which is not the case.

       8.      To prevent further deception of the public, the Network contacted Defendant

Yellowstone Merch in April 2021 demanding that it cease its infringing activities. After many

delays, Defendant and Yellowstone Merch CEO Samson Christopher agreed to comply, and he

oversaw the removal of some of the copyrighted content on the Yellowstone Merch Website.

       9.      A few weeks later, however, Defendants reinstated the previously-removed

content and cut off all communications with the Network.

       10.     Then, on June 28, 2021, Defendants launched another website, this time at

<YellowstoneOutfits.com> (the “Yellowstone Outfits Domain,” and together with the

Yellowstone Merch Domain, the “Infringing Domains”), which they have since used for an e-

commerce website virtually identical to the one challenged by the Network (the “Yellowstone

Outfits Website,” and together with the Yellowstone Merch Website, the “Infringing Websites”).

       11.     The Network therefore brings this action for trademark infringement and unfair

competition under the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq. (the “Lanham Act”)

and the common law of New York; injury to business reputation and dilution under N.Y. Gen.

Bus. Law § 360-l; copyright infringement under the Copyright Act of 1976, 17 U.S.C. §§ 101 et

seq. (the “Copyright Act”); and bad faith registration of domain name and cybersquatting under

the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d) (the “ACPA”).


                                                5
             Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 6 of 34




         12.    Among other relief, the Network asks the Court to: (a) permanently enjoin

Defendants and all those acting in concert with them from using the Yellowstone Marks in any

way, or from copying or displaying the Works or any derivative work in any way, without the

prior, written consent of the Network; (b) award the Network statutory damages for Defendants’

willful copyright infringement and bad faith registration of the Infringing Domains; (c) order

Defendants to transfer the Infringing Domain names to the Network; (d) award the Network

trebled monetary damages; (e) require Defendants to disgorge all of their profits from sales of

infringing merchandise, trebled; and (f) award the Network punitive damages, attorneys’ fees,

and costs.

                                            PARTIES

         13.    Plaintiff Spike Cable Networks Inc. (the “Network”), known to consumers as

Paramount Network, is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business at 345 Hudson Street, New York, NY 10014.

         14.    On information and belief, Yellowstone Merch is the fictitious name of a

corporation with its principal place of business at 47 W. 13th Street, New York, New York

10011.

         15.    On information and belief, Defendant Samson Christopher is a natural person

domiciled and residing in the State of New York.

                                JURISDICTION AND VENUE

         16.    The Court has subject matter jurisdiction over the Network’s federal claims under

15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. The Court has subject matter jurisdiction

over the Network’s state law claims pursuant to 28 U.S.C. §§ 1338 and 1367.




                                                6
            Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 7 of 34




        17.    The Court has personal jurisdiction over Defendant Yellowstone Merch because,

on information and belief, Yellowstone Merch: (a) has its principal place of business in the State

of New York; (b) transacts and conducts business within the State of New York to such an extent

that it is at home in the State; and (c) purposefully availed itself of the laws of New York by

targeting the conduct giving rise to the Network’s claims at the State.

        18.    The Court has personal jurisdiction over Defendant Samson Christopher because,

on information and belief, Mr. Christopher: (a) is a citizen of the State of New York; and (b)

purposefully availed himself of the laws of New York by directing his company Yellowstone

Merch to target the conduct giving rise to the Network’s claims at the State.

        19.    Venue is proper in proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1),

(b)(2), and (c)(2), as well as 1400(a), because Defendants reside or may be found in this district,

and because a substantial part of the events giving rise to the Network’s claims occurred in this

district.

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff and its YELLOWSTONE Television Series

        20.    The Network is a wholly-owned subsidiary of ViacomCBS Inc. (“ViacomCBS”),

a premier global media company that, through subsidiaries like the Network, has for many years

developed, created, and provided entertainment content, services, and related branded products.

        21.    ViacomCBS’s entertainment services reach approximately 4.4 billion cumulative

television subscribers in nearly 200 countries, with more than 300 locally programmed and operated

television channels.

        22.    For many years, the Network has created and distributed entertainment programs

across various media, including television and various digital platforms.


                                                  7
          Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 8 of 34




       23.     One of the most popular entertainment properties created and distributed by the

Network is the dramatic television series YELLOWSTONE.

       24.     The Series is available to stream on the Paramount Network website and is available

to purchase and download on various digital platforms, including Amazon Prime and Peacock.

       25.     YELLOWSTONE is a modern-day Western that follows the Dutton family, led by

patriarch John Dutton (played by Kevin Costner). The Duttons control the largest contiguous ranch

in the U.S. and must contend with constant attacks by land developers and others.




       26.     Kelly Reilly portrays John’s daughter Beth Dutton, a highly educated and intelligent

financier, and Cole Hauser plays Rip Wheeler, Beth’s love interest and John’s right-hand man.




                                                 8
          Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 9 of 34




       27.     Luke Grimes portrays John’s once-estranged son Kayce Dutton, a former US Navy

SEAL. Wes Bentley plays John’s other surviving son Jamie Dutton, a Harvard-educated attorney

who helps the family on legal issues.




                                               9
          Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 10 of 34




        28.     The Series premiered on June 20, 2018, to more than 4.8 million viewers—at the

time, the largest premiere audience in the Network’s history.

        29.     The original airings of every episode in Seasons 1 and 2 of YELLOWSTONE ranked

in at least the top 10 entertainment telecasts on ad-supported cable for that day, with many episodes

earning the number one ranking.

        30.     The June 21, 2020, premiere of Season 3 attracted an amazing 7 million viewers, and

with at least 6 million viewers of each subsequent episode, YELLOWSTONE was 2020’s most

watched cable series.

        31.     In connection with the Series, related marketing and promotional materials, and sales

of various merchandise, the Network uses the word mark YELLOWSTONE, both standing alone

and with a Y design (the “Y Logo”), as shown below:




The above mark, along with the Y Logo and YELLOWSTONE word mark, are collectively referred

to as the “Yellowstone Marks.”

        32.     On November 18, 2019, the Network applied to register the mark




                             with the United States Patent & Trademark Office (the “USPTO”) in

International Class 41. On April 28, 2020, the USPTO issued Reg. No. 6,042,705 to the Network.

The Certificate of Registration for the foregoing mark, as well as documents showing that the mark is

valid and subsisting, are attached collectively as Exhibit 1.

                                                   10
          Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 11 of 34




        33.        On October 17, 2019, the Network applied to register the mark            with the

USPTO in International Class 25 for “footwear.” On May 12, 2020, the USPTO issued Reg. No.

6,053,377 to the Network. The Certificate of Registration for the foregoing mark (together with the



registration for                       , the “Trademark Registrations”), as well as documents showing

that the mark is valid and subsisting, are attached collectively as Exhibit 2.



        34.        On October 17, 2019, the Network applied to register the mark           with the

USPTO in International Class 25, for clothing goods, such as t-shirts, vests, jackets, and the like. The

application for the foregoing mark, bearing App. No. 88658527 (the “Application”), was published

by the USPTO on February 25, 2020, and was not opposed. Documents reflecting the foregoing, as

well as documents showing that the Application remains pending, are attached collectively as

Exhibit 3.

        35.        The Yellowstone Marks are non-functional and distinctive as to the goods and

services in connection with which the Network uses them.

        36.        The Network has spent millions of dollars advertising, promoting, and marketing the

Yellowstone Marks and the Series in the United States.

        37.        As a result of the Network’s efforts, consumers have come to associate the

Yellowstone Marks exclusively with the Network and the Series.

        38.        In 2020, the Network capitalized on the success of the Series and its goodwill in the

Yellowstone Marks by offering, and licensing others to offer, merchandise branded with the

Yellowstone Marks, such as T-shirts, vests, and other apparel and accessories.



                                                     11
          Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 12 of 34




        39.     Official Yellowstone-branded merchandise is currently available at the Network’s

<YellowstoneTVShop.com> website, as well as other locations.

        40.     Sales of Yellowstone-branded merchandise, and associated licensing fees and

royalties, have proven lucrative for the Network, such that the company’s exclusive rights to use or

license the Yellowstone Marks are extremely valuable.

        41.     The Yellowstone Marks and the Series have also attracted significant unsolicited

media attention from national and local outlets. Yellowstone has been covered in numerous articles

published by The New York Times, The New Yorker, New York Magazine, The Washington Post,

Entertainment Weekly, CNN, and NPR, to name a few. Representative examples of unsolicited media

attention are attached collectively as Exhibit 4.

        42.     In addition to being a clear commercial success, the Series has also been a critical

success. For example, Season 3 of the Series earned a 100% critic score on review site Rotten

Tomatoes—a season which also earned the Series an Emmy nomination.

        43.     Even prior to 2021, due to the Network’s significant advertising, marketing, and

                                                    12
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 13 of 34




promotion of the Yellowstone Marks and the Series, as well as extensive unsolicited attention from

both consumers and the press, the Yellowstone Marks became well-known in New York and

throughout the United States, with consumers viewing the marks as indicators of origin and

associating them exclusively with the Network and the Series.

       44.     Accordingly, the Yellowstone Marks have considerable conceptual and

commercial strength, and the Network has built up and now owns extremely valuable goodwill

that is symbolized by them.

B.     Plaintiff’s Copyrights

       45.     Subject to certain preexisting material—namely, preexisting music—each episode

of YELLOWSTONE (collectively, the “Works”) is a motion picture and an original work of

authorship, embodying copyrightable subject matter and subject to the full protection of the

copyright laws of the United States.

       46.     To the extent necessary, all contractors who contributed to the Works have

expressly agreed via signed written instruments that all their contributions to the Works are

deemed works made for hire by the Network.

       47.     All employees and agents of the Network who contributed to the Works were

operating fully within the scope of their employment with the Network.

       48.     Through operation of law and/or written instrument, the Network is the author

and sole and exclusive owner of all right, title, and interest in and to the copyrights in the Works.

       49.     The Network has complied with all requirements and formalities of the Copyright

Act with respect to the Works.

       50.     The Network has obtained copyright registration certificates from the United

States Copyright Office for each of the Works, with effective dates of 2020 or earlier.


                                                 13
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 14 of 34




Documents identifying the Network’s copyright registrations for the Works are attached

collectively as Exhibit 5.

C.     Defendants’ Bad Faith Infringement of the Network’s Intellectual Property

       51.     On information and belief, Defendants registered the Yellowstone Merch Domain on

January 7, 2021, and used a privacy service to conceal their identities. A copy of the Whois

registration information for the Yellowstone Merch Domain is attached as Exhibit 6.

       52.     The Yellowstone Merch Domain is confusingly similar to the Yellowstone Marks

because it contains only the word “Yellowstone,” with the generic term “merch” and the top-level

domain “.com,” which consumers do not consider as indicators of source.

       53.     At the time Defendants registered the Yellowstone Merch Domain, the

YELLOWSTONE Series and Marks were distinctive and already widely known among the general

public in the United States and associated exclusively with the Network—a fact of which

Defendants, on information and belief, were well aware.

       54.     The Yellowstone Merch Website demonstrates that Defendants registered and are

using the Yellowstone Merch Domain in a bad faith attempt to target the Network, the Series, and its

Yellowstone Marks, and to profit from the value of the Yellowstone Marks. Barely a month after

registration of the domain, the website displayed numerous copyrighted images and other materials

from the Series—like character names John Dutton, Beth Dutton, and Rip Wheeler—and offered for

sale products bearing the Yellowstone Marks. An archived capture of the Yellowstone Merch

Website as it appeared on February 17, 2021 is attached as Exhibit 7.




                                                 14
        Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 15 of 34




       55.    By April 2021, Defendants’ misuse of the Network’s intellectual property was even

more egregious:




                                              15
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 16 of 34




       56.     Defendants openly admitted on the Yellowstone Merch Website that they were

intentionally capitalizing on the popularity of the Series and the Network’s goodwill in the
                                                  16
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 17 of 34




Yellowstone Marks, stating: “Yellowstone Fans are going crazy for Yellowstone merchandise . . .

after seeing the incredible series,” and “Yellowstone merchandise has been popular and in-demand

among their fans. And they are constantly seeking out Yellowstone Merchandise.”

       57.     Defendants also admitted on the Yellowstone Merch Website to selling exact

“replicas” of Yellowstone-branded merchandise on their website, which the Network never

authorized Defendants to do.




       58.     Defendants further claim to have seven “Best Sellers,” each of which is offered under

the Yellowstone Marks and displays copyrighted materials, including images from the Series and

character names, as shown below.




                                                17
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 18 of 34




       59.      The Yellowstone Merch Website homepage, “Terms & Conditions,” and “Contact

Us” pages each state that the company is located at 47 W. 13th Street, New York, New York 10011.

The Terms & Conditions further state that “The laws of [New York, United States] . . . shall govern

this Terms and Your use of the Service.” Copies of the foregoing webpages are attached collectively

as Exhibit 8.


                                                 18
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 19 of 34




       60.     On April 28, 2021, the Network contacted Yellowstone Merch to demand that the

company cease all of its infringing activities, including by removing all copyrighted materials from

the Yellowstone Merch Website, ceasing all use of the YELLOWSTONE Marks, and transferring

the Yellowstone Merch Domain.

       61.     On May 12, 2021, the Network received a response from “Shawn,” who identified

themselves as “Manager at Yellowstone Merch.” Shawn stated that they would send the Network’s

demand letter “to upper-level management including Yellowstone Merch Founder, CEO, and

Directors.” The signature block for Shawn’s email stated that Yellowstone Merch was located at “47

West 13th Street, New York, NY 10011.” A copy of an email chain showing the foregoing email is

attached as Exhibit 9.

       62.     The Network followed up with Shawn several times, and on June 12, 2021,

Defendant Samson Christopher emailed back, identifying himself as the CEO of Yellowstone Merch.

Mr. Christopher agreed to “remove all the TV Series ‘Yellowstone’ copyright reserved photos from

our website including site banners, product images by this Monday [June 14, 2021].” On June 14,

Mr. Christopher stated: “I alerted our team to remove all the images related to your TV series IP and

other removal” but would “need 3-4 days to complete.” Copies of email chains showing the

foregoing emails, which further confirm Yellowstone Merch’s New York business address, are

collectively attached as Exhibit 10.

       63.     Defendants then removed some, but not all, copyrighted images from the

Yellowstone Merch Website. Defendants also changed their logo from an exact copy of the

Network’s Y Logo (as seen first immediately below with the stylized Y Logo) to a confusingly

similar imitation (as seen next immediately below with a yellow Y):




                                                 19
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 20 of 34




       64.     Despite numerous follow-ups, some of which are attached as Exhibit 11, Defendants

never again responded to the Network. Instead, Defendants re-posted on their website many of the

unauthorized copyrighted images they had previously removed.

       65.     On information and belief, Defendants registered the Yellowstone Outfits Domain on

March 2, 2021, and used the same privacy service to conceal their identities. A copy of the Whois

registration information for the Yellowstone Outfits Domain is attached as Exhibit 12.

       66.     The Yellowstone Outfits Domain is confusingly similar to the Yellowstone Marks

because it contains only the word “Yellowstone,” with the generic term “outfits” and the top-level

domain “.com,” which consumers do not consider as indicators of source.

       67.     At the time Defendants registered the Yellowstone Outfits Domain, the

YELLOWSTONE Series and Marks were distinctive and already widely known among the general

public in the United States and associated exclusively with the Network—a fact of which

Defendants, on information and belief, were well aware.

       68.     The timing of the launch of the Yellowstone Outfits Website, as well as the website

itself, demonstrates that Defendants registered and are using the Infringing Domains in a bad faith

attempt to target the Network and its Yellowstone Marks, and to profit from the value of the
                                                 20
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 21 of 34




Yellowstone Marks.

       69.    On information and belief, on approximately June 28, 2021—just two weeks after

Defendants agreed to comply with many of the Network’s demands—Defendants launched the

Yellowstone Outfits Website, which uses an exact copy of the stylized Y Logo and contains the

same infringing material originally displayed on the Yellowstone Merch Website. Images from

the Yellowstone Outfits Website, as it currently appears, are shown below and in Exhibit 13:




                                              21
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 22 of 34




       70.    Ironically, Defendants have stamped the phrase “©YELLOWSTONEOUTFITS”

across copyrighted images from the Series that Defendants are using to sell Infringing Products

on the Yellowstone Outfits Website, as shown below:



                                               22
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 23 of 34




       71.     The homepage of the Yellowstone Outfits Website lists an address of 47 W. 13th

Street, New York, New York 10011. A copy of that web page is attached as Exhibit 14.

       72.     Also on June 28, 2021, Defendants created an account on Reddit.com to advertise

“Yellowstone Outfits & Merchandise” using a copyrighted image from the Series, stating in one

post: “We launch a best leather jackets in USA a very reasonable price and best quality of

design. There is a lot of unique design and your favorite actress jackets are also available let’s

checkout Yellowstone Outfits.” A copy of Defendants’ posts on Reddit.com are attached as

Exhibit 15.

       73.     On information and belief, Defendants launched the Yellowstone Outfits Website

in a bad faith attempt to continue their infringing activities while escaping detection from the

Network.
                                                 23
          Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 24 of 34




         74.   Defendants are using marks that are substantially identical, or confusingly similar,

to the Yellowstone Marks to advertise, market, promote, offer for sale, and sell products that

directly compete with products offered by the Network and its licensees under the Yellowstone

Marks (the “Infringing Products”).

         75.   Defendants are targeting the Infringing Products at the exact same New York and

United States consumers at which the Network targets its genuine Yellowstone-branded

products: namely, viewers of YELLOWSTONE.

         76.   Defendants’ conduct is likely to deceive, confuse, and mislead actual and

prospective New York and United States purchasers before, during, and/or after purchase into

believing that the Infringing Products are manufactured or authorized by, or in some manner

associated with, the Network, which they are not.

         77.   Defendants have never used the Infringing Domains for any bona fide

noncommercial or fair use, whether of the Yellowstone Marks or otherwise. Instead, Defendants

have, at all relevant times, used the Infringing Domains to divert consumers from the Network’s

own Yellowstone-branded e-commerce store to the Infringing Websites.

         78.   In light of the Network’s clear rights in the Yellowstone Marks, including its

federal registrations and pending application, at no time could Defendants have registered or

used the Infringing Domains under the reasonable belief that such registration or use constituted

fair use or was otherwise lawful.

         79.   On information and belief, either Yellowstone Merch or Samson Christopher is

the registrant of the Infringing Domains, with the other serving as the registrant’s authorized

agent.




                                                24
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 25 of 34




       80.     On information and belief, Defendants’ conduct has been and continues to be

willful, wanton, and in bad faith.

       81.     The likelihood of confusion, mistake, and deception engendered by Defendants’

misappropriation of the Network’s Yellowstone Marks is causing irreparable harm to the

Network, the goodwill symbolized by the Yellowstone Marks, and the reputation for quality that

they embody.

       82.     Defendants’ conduct is also confusing, deceiving, and harming the public in New

York and throughout the United States.

       83.     The foregoing harm is exacerbated by the fact that, on the Infringing Websites

and Defendants’ associated marketing materials, Defendants have intentionally displayed and

reproduced copyrighted images and character names, and derivative works thereof, from the

Series (the “Infringing Materials”).

       84.     On information and belief, Defendants created, displayed, and reproduced the

Infringing Materials willfully, and in knowing disregard of the Network’s rights, of which

Defendants were on notice long before they registered the Infringing Domains.

       85.     On information and belief, all of Yellowstone Merch’s unlawful conduct has been

personally directed and overseen by Samson Christopher, who at all times relevant has been the

sole moving force behind Yellowstone Merch’s infringing activities.

                                FIRST CLAIM FOR RELIEF
                               Federal Trademark Infringement
                                      (15 U.S.C. § 1114)

       86.     The Network repeats and incorporates by reference the allegations in the

preceding paragraphs.

       87.     The Network is the record owner of the Trademark Registrations and has


                                               25
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 26 of 34




exclusive rights in the marks covered by those registrations (the “Registered Marks”).

        88.    Defendants’ unauthorized use of confusingly similar imitations of the Registered

Marks is likely to cause confusion, deception, and mistake by creating the false and misleading

impression that the Infringing Products are manufactured or distributed by the Network, or are

associated or connected with the Network, or have the sponsorship, endorsement, or approval of

the Network.

        89.    Defendants’ conduct has caused—and unless enjoined by the Court, will continue

to cause—a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to the Network’s goodwill and reputation as symbolized by the Registered

Marks, for which the Network has no adequate remedy at law.

        90.    Defendants’ conduct demonstrates a willful, wanton, and malicious intent to trade

on the goodwill associated with the Registered Marks to the Network’s great and irreparable

harm.

        91.    The Network is thus entitled to permanent injunctive relief and to recover

Defendants’ profits, actual damages, enhanced profits and damages, costs, and reasonable

attorneys’ fees under 15 U.S.C. §§ 1114, 1116, and 1117.

                               SECOND CLAIM FOR RELIEF
                                 Federal Unfair Competition
                                    (15 U.S.C. § 1125(a))

        92.    The Network repeats and incorporates by reference the allegations in the

preceding paragraphs.

        93.    The Network has extensively and exclusively used the Yellowstone Marks in

interstate commerce in the United States since at least as early as 2018.

        94.    The Yellowstone Marks became widely-known by the general public and attained


                                                26
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 27 of 34




secondary meaning before Defendants began their infringing conduct.

        95.    The Network owns common law trademark rights in the Yellowstone Marks.

        96.    Defendants’ unauthorized use of confusingly similar imitations of the

Yellowstone Marks is likely to cause confusion, deception, and mistake by creating the false and

misleading impression that the Infringing Products are manufactured or distributed by the

Network, or are associated or connected with the Network, or have the sponsorship,

endorsement, or approval of the Network.

        97.    Defendants have made false representations, false descriptions, and false

designations of the Infringing Products.

        98.    Defendants’ conduct has caused—and unless enjoined by the Court, will continue

to cause—a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to the Network’s goodwill and reputation as symbolized by the Yellowstone

Marks, for which the Network has no adequate remedy at law.

        99.    Defendants’ conduct demonstrates a willful, wanton, and malicious intent to trade

on the goodwill associated with the Yellowstone Marks to the Network’s great and irreparable

harm.

        100.   The Network is thus entitled to permanent injunctive relief and to recover

Defendants’ profits, actual damages, enhanced profits and damages, costs, and reasonable

attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116, and 1117.

                               THIRD CLAIM FOR RELIEF
                               Federal Copyright Infringement
                                      (17 U.S.C. § 501)

        101.   The Network repeats and incorporates by reference the allegations in the

preceding paragraphs.


                                               27
           Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 28 of 34




          102.   The Works are each original works of authorship, and the Network is the sole and

exclusive owner of all right, title, and interest in and to the copyrights in the Works.

          103.   The Works, as well as images and character names from the Works, have been

available on the Internet for years, and Defendants have long had access to the Works.

          104.   Images and character names appearing on the Infringing Websites are identical or

substantially similar to copyrightable material in the Works.

          105.   Without authorization from the Network, Defendants reproduced copyrightable

material from the Works, displayed reproductions of copyrightable material from the Works, and

created derivative works based on copyrightable material from the Works.

          106.   Defendants’ conduct has been willful and in knowing disregard of the Network’s

rights.

          107.   The Network is thus entitled to injunctive relief and to recover Defendants’

profits, actual damages, statutory damages, costs, and reasonable attorneys’ fees under 17 U.S.C.

§§ 502, 504(b), and 505.

                              FOURTH CLAIM FOR RELIEF
             Federal Bad Faith Registration of Domain Name and Cybersquatting
                                    (15 U.S.C. § 1125(a))

          108.   The Network repeats and incorporates by reference the allegations in the

preceding paragraphs.

          109.   The Network owns registered trademark rights in the Registered Marks and

common law rights in the Yellowstone Marks.

          110.   On information and belief, either of the Defendants is the registrant of the

Infringing Domains, with the other being an agent of the registrant.

          111.   On information and belief, Defendants use the Infringing Domains.


                                                  28
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 29 of 34




       112.    The Infringing Domains are substantially identical to, or confusingly similar to,

the YELLOWSTONE word mark and the registered mark Y YELLOWSTONE.

       113.    Defendants or their agents registered and are using the Infringing Domains in a

bad faith attempt to profit from them.

       114.    Defendants’ conduct demonstrates a willful, wanton, and malicious intent to trade

on and profit from the goodwill associated with the Network’s Yellowstone Marks.

       115.    Defendants’ conduct is causing harm—and unless enjoined by the Court, will

continue to cause harm—to the Network for which the Network has no adequate remedy at law.

       116.    The Network is therefore entitled to injunctive relief and to recover Defendants’

profits, statutory damages, monetary damages, enhanced profits and damages, costs, and

reasonable attorneys’ fees under 15 U.S.C. § 1117(a).

                                FIFTH CLAIM FOR RELIEF
                          Injury to Business Reputation and Dilution
                                  (N.Y. Gen. Bus. L. § 360-1)

       117.    The Network repeats and incorporates by reference the allegations in the

preceding paragraphs.

       118.    The Network has extensively and exclusively used the Yellowstone Marks in

interstate commerce in New York and the greater United States since at least as early as 2018.

       119.    The Yellowstone Marks became distinctive and widely-known to the general

public in New York and the United States before Defendants began their infringing conduct.

       120.    The Network owns common law trademark rights in the Yellowstone Marks.

       121.    Defendants’ unauthorized use of confusingly similar imitations of the

Yellowstone Marks is likely to cause confusion, deception, and mistake by creating the false and

misleading impression that the Infringing Products are manufactured or distributed by the


                                                29
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 30 of 34




Network, or are associated or connected with the Network, or have the sponsorship,

endorsement, or approval of the Network.

       122.    Defendants’ conduct is diluting or is likely to dilute—and unless enjoined by the

Court, will continue to dilute—the distinctive qualities of the Yellowstone Marks by eroding the

public’s exclusive identification of these marks with the Network and otherwise lessening the

capacity of the Yellowstone Marks to identify and distinguish the Network’s goods and services.

       123.    Defendants’ conduct is causing injury to the Network’s business reputation and

the goodwill and reputation symbolized by the Yellowstone Marks, for which the Network has

no adequate remedy at law.

       124.    Defendants’ conduct demonstrates a willful, wanton, and malicious intent to cause

business injury to the Network and to dilute and trade on the goodwill associated with the

Yellowstone Marks to the Network’s great and irreparable harm.

       125.    The Network, therefore, is entitled to injunctive relief, damages, and costs, as well

as, if appropriate, enhanced damages, punitive damages, and reasonable attorneys’ fees.

                           SIXTH CLAIM FOR RELIEF
              Common Law Trademark Infringement and Unfair Competition

       126.    The Network repeats and incorporates by reference the allegations in the

preceding paragraphs.

       127.    The Network has extensively and exclusively used the Yellowstone Marks in

interstate commerce in New York and the greater United States since at least as early as 2018.

       128.    The Yellowstone Marks became widely-known by the general public in New

York and throughout the United States and attained secondary meaning before Defendants began

their infringing conduct.

       129.    The Network owns common law trademark rights in the Yellowstone Marks.

                                                30
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 31 of 34




        130.   Defendants’ unauthorized use of confusingly similar imitations of the

Yellowstone Marks is likely to cause confusion, deception, and mistake by creating the false and

misleading impression that the Infringing Products are manufactured or distributed by the

Network, or are associated or connected with the Network, or have the sponsorship,

endorsement, or approval of the Network.

        131.   Defendants have made false representations, false descriptions, and false

designations of the Infringing Products.

        132.   Defendants’ conduct has caused—and unless enjoined by the Court, will continue

to cause—a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to the Network’s goodwill and reputation as symbolized by the Yellowstone

Marks, for which the Network has no adequate remedy at law.

        133.   Defendants’ conduct demonstrates a willful, wanton, and malicious intent to trade

on the goodwill associated with the Yellowstone Marks to the Network’s great and irreparable

harm.

        134.   The Network, therefore, is entitled to injunctive relief and to recover Defendants’

profits, damages, and costs. Further, in light of Defendants’ deliberate and malicious use of

confusingly similar imitations of the Yellowstone Marks, and the need to deter Defendants and

others from engaging in similar conduct in the future, punitive damages are also appropriate.

                                    PRAYER FOR RELIEF

WHEREFORE, the Network prays that:

        1.     Defendants and all of their agents, officers, employees, representatives,

successors, assigns, attorneys, and all other persons acting for, with, by through or under

authority from Defendants, or in concert or participation with Defendants, and each of them, be

immediately and permanently enjoined from:
                                                31
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 32 of 34




               a. using the Yellowstone Marks or any other copy, reproduction,

                   colorable imitation, or simulation of the Yellowstone Marks in any

                   domain name, on any website, or on or in connection with the

                   marketing, promotion, advertising, sale, or offering for sale of

                   clothing, footwear, or accessories;

               b. passing off, palming off, or assisting in the passing off or palming off

                   the Infringing Products as that of the Network, or otherwise continuing

                   any and all acts of trademark infringement and unfair competition as

                   alleged in this Complaint; and

               c. advertising, promoting, offering for sale, or selling the Infringing

                   Products or other goods bearing confusingly similar imitations of the

                   Yellowstone Marks;

               d. registering or using any domain name containing confusingly similar

                   imitations of the Yellowstone Marks;

               e. using, reproducing, or displaying the Works or any copyrightable

                   material related thereto in any manner or in any medium, including on

                   any website, social media page, or advertisement; and

               f. aiding, assisting, or abetting any other person or entity in doing any

                   act prohibited by the foregoing subparagraphs, including, but not

                   limited to, selling, assigning, or transferring the Infringing Domains

                   other than as requested in Paragraph 4 below;

       2.      Defendants be ordered to immediately cease offering for sale, marketing,

promoting, and selling, and to recall all products sold under or bearing any confusingly similar


                                                32
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 33 of 34




imitations of the Yellowstone Marks that are in Defendants’ possession, custody, or control, or

have been shipped by Defendants or under their authority, to any customer, including but not

limited to, any wholesaler, distributor, retailer, consignor, or marketer, and also to deliver to each

such store or customer a copy of this Court’s order as it relates to said injunctive relief against

Defendants;

       3.      Defendants be ordered to deliver up for impoundment and for destruction, all

clothing, footwear, accessories, signs, advertising, sample books, promotional materials, or other

materials in the possession, custody, or control of Defendants that bear confusingly similar

imitations of the YELLOWSTONE Marks within ten days of entry of judgment;

       4.      Defendants be ordered to take all reasonable steps to effectuate the transfer of the

Infringing Domains, and any other domain names owned or controlled by Defendants or those

acting in concert with them containing confusingly similar imitations of the Yellowstone Marks,

to the Network within ten days of entry of judgment.

       5.      Defendants be compelled to provide a full accounting to the Network for its

purchase, sale, and distribution of the Infringing Products—including full identification of any

and all suppliers or wholesalers of the Infringing Products and any and all profits derived by

Defendants from the sale or distribution of the Infringing Products—and profits derived from the

registration or use of the Infringing Domains, and remit to the Network all such profits;

       6.      The Network be awarded all damages caused by the acts forming the basis of this

Complaint, including a reasonable royalty of no less than 10% of sales of the Infringing

Products;

       7.      The Court treble the above profits and damages awards;

       8.      The Network be awarded statutory damages based on Defendants’ willful


                                                  33
         Case 1:21-cv-06468-LLS Document 1 Filed 07/29/21 Page 34 of 34




copyright infringement in the amount of $150,000 per Work infringed;

       9.     The Network be awarded statutory damages based on Defendants’ willful, bad

faith domain name registration and cybersquatting, in the amount of $100,000 per infringing

domain name, i.e., $200,000.

       10.    Defendants be ordered to pay the Network the costs of this action and the

Network’s reasonable attorneys’ fees;

       11.    Defendants be ordered to pay the Network, for purposes of deterrence, punitive

damages in the amount of at least $50,000;

       12.    The Network be awarded prejudgment and post-judgment interest on all monetary

awards in the amount of not less than 9%;

       13.    Defendants be held jointly and severally liable for all of the foregoing; and

       14.    The Court order any other and further relief as it may deem just.

DATED: July 29, 2021

                               Respectfully submitted,

                               KILPATRICK TOWNSEND & STOCKTON LLP

                               By: /s/ H. Forrest Flemming, III
                               H. Forrest Flemming, III
                               1114 Avenue of the Americas
                               New York, NY 10036-7703
                               Telephone: (212) 775-8845
                               fflemming@kilpatricktownsend.com

                               Attorneys for Plaintiff




                                                 34
